Citation Nr: 0524774
Decision Date: 09/12/05	Archive Date: 11/10/05

Citation Nr: 0524774	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-23 177	)	DATE SEP 12 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to February 7, 1997, 
for the award of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




ORDER

On July 22, 2004, the Board denied both an effective date 
prior to February 7, 1997, for the award of service 
connection for schizophrenia and granted a 60 percent 
evaluation for that disability.  In October 2004, the veteran 
submitted a Motion alleging that both an October 2, 1985, 
Board of Veterans' Appeals (Board) decision denying service 
connection for a chronic psychiatric disorder to include 
paranoid schizophrenia and an October 3, 1986, Board 
reconsideration decision denying service connection for a 
chronic psychiatric disorder to include paranoid 
schizophrenia were clearly and unmistakably erroneous; a 
Motion for Reconsideration of the July 22, 2004, Board 
decision; and a Motion to Vacate the July 22, 2004, Board 
decision.  In June 2005, the Board, in pertinent part, 
determined that the October 3, 1986, Board reconsideration 
decision subsumed the October 2, 1985, Board decision and was 
clearly and unmistakably erroneous in denying service 
connection for a chronic psychiatric disorder to include 
paranoid schizophrenia.  In July 2005, a Deputy Vice Chairman 
of the Board denied the veteran's Motion for Reconsideration; 
granted the veteran's Motion to Vacate that portion of the 
July 22, 2004, Board decision which denied an effective date 
prior to February 7, 1997, for the award of service 
connection for schizophrenia in light of the Board's June 
2005 decision; and denied his Motion to Vacate the portion of 
the July 22, 2004, Board decision which granted a 60 percent 
evaluation for the veteran's service-connected psychiatric 
disability.  

An appellate decision may be vacated by the Board on either 
the veteran's or the Board's own motion when there has been a 
denial of due process.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2004).  Therefore, the portion of the July 
22, 2004, Board decision denying an effective date prior to 
February 7, 1997, for the award of service connection for 
schizophrenia is VACATED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0419818	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased original evaluation for 
schizophrenia, currently rated as 40 percent disabling.

2.  Entitlement to an effective date earlier than February 7, 
1997 for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from April 1982 to April 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was originally before the Board on an application 
to reopen a previously denied claim of entitlement to service 
connection on the basis of new and material evidence.  In a 
decision dated in September 2002, the Board granted 
reopening, and granted service connection for schizophrenia.  
The RO assigned a 40 percent evaluation and assigned an 
effective date for entitlement to service connection of 
February 7, 1997, the date of the reopened claim.  In 
arriving at the 40 percent disability evaluation, the RO 
determined that the disability was 50 percent disabling, but 
deducted 10 percent for the level of disability existing 
prior to service.  The veteran has appealed seeking a higher 
original rating, and an earlier effective date.  The Board 
notes that the veteran's claim of entitlement to service 
connection for schizophrenia was originally denied by the 
Board in October 1985.  The claim was again denied by the 
Board in October 1986, June 1990 and February 1994.  The 
Board notes that the veteran has not filed a claim for 
reversal of any of these decisions on the basis of clear and 
unmistakable error (CUE).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.  The veteran's schizophrenia is manifested by impaired 
impulse control, mild auditory hallucinations, some 
delusional thinking, some feelings of paranoia and anxiety, 
and a mild to moderately constricted affect, and a global 
assessment of functioning (GAF) score of 55.  

3.  The veteran's schizophrenia is not manifested by total 
occupational and social impairment with symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.

4.  Prior to entry into service, the veteran's schizophrenia 
was well controlled by medication and the veteran was not 
psychotic.

5.  The veteran filed his claim seeking to reopen a claim of 
entitlement to service connection for schizophrenia on 
February 7, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 60 percent, 
and no higher, for the veteran's service-connected 
schizophrenia are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.322, 4.7, 4.130, Diagnostic Code (DC) 
9403 (2003).

2.  The criteria for an effective date earlier than February 
7, 1997 for a grant of service connection for schizophrenia 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(C) (2003).  

The November 2002 rating decision and the March 2003 
Statement of the Case (SOC) advised the veteran of the laws 
and regulations pertaining to his claim.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial.  The veteran was 
specifically informed that his claim for an increased 
original rating for schizophrenia was being denied because 
the medical evidence did not show that his disability met the 
criteria for a higher rating.  The veteran was specifically 
informed that his claim for an effective date earlier than 
February 7, 1997 for entitlement to service connection for 
schizophrenia was being denied because that was the date of 
the claim and the laws and regulations do not allow for an 
earlier date.  The SOC made it clear to the veteran that in 
order to prevail on his claims, he would need to present 
evidence that his disability met the criteria for a higher 
rating, or that the February 7, 1997 date was incorrect and 
that some earlier date was the actual date of claim.  The 
Board notes that the veteran has not filed a claim of CUE 
with respect to any final Board or RO decision.  If a claim 
of CUE was successful with respect to an earlier Board 
decision to deny service connection for schizophrenia, then 
the veteran might be entitled to an earlier effective date.  
The RO sent a letter dated in October 2003 that told the 
veteran about the VCAA and informed him what evidence the RO 
would obtain and what he needed to do.  This letter asked the 
veteran to provide any evidence he had.  The RO obtained 
service medical records, VA and private treatment records, 
records 


from the Social Security Administration, statements from the 
veteran's family, and provided the veteran with a VA 
examination in October 2002.  The veteran has not indicated 
that there is any other evidence available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in February 1997.  Thereafter, the claims for an 
increased rating and for an earlier effective date were 
denied in the SOC dated in July 2003.  The RO sent a letter 
related to the VCAA to the veteran in October 2003.  This 
notification was after the July 2003 SOC.  Only after that 
rating action was promulgated did the AOJ provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an untoward result.  There is no basis in this case for 
concluding that harmful error occurs simply because the 
claimant received VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, 


otherwise it would not have taken "due account of the rule 
of prejudicial error" in reviewing the Board's decision.  
See, 38 U.S.C.A. § 6261(b)(2); see also, Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no implicit 
exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has 


been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Increased rating for schizophrenia

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

A rating of 50 percent is warranted for schizophrenia when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411 (2003)

A higher rating, of 70 percent, requires disability 
reflecting deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately 


and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The maximum schedular rating, of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran has been in treatment for his schizophrenia since 
service.  Treatment records from East Central Mental Health 
and Retardation show that the veteran has been treated for 
schizophrenia with medication and therapy.  The notes 
indicate the veteran is suffering from paranoia, and 
exhibiting illogical thoughts, and social withdrawal.  A 
letter from the veteran's treating physician at East Central 
Mental Health, Dr. Fernando Lopez, dated June 19, 2002, 
indicates that the veteran is still suffering from 
schizophrenia which is treated with drugs and which is 
debilitating.  Dr. Lopez completed a report on the veteran's 
functional capacity on June 18, 2002, which indicated that 
the veteran had moderately severe impairment of his ability 
to relate to other people, his range of daily activities, and 
his ability to maintain personal hygiene.  Dr. Lopez stated 
that the veteran suffered from a moderately severe degree of 
constriction of interests and suggested the veteran suffered 
from a moderately severe to severe limitation in his ability 
to function in a work environment.  According to the report, 
the primary goal in treatment with the veteran is just to be 
able to maintain him in the community and away from 
psychiatric hospitalization.  Medical records from the Social 
Security Administration primarily relate to the veteran's 
condition in the early 1980s and do not address his current 
level of disability.

The veteran underwent a VA examination in October 2002.  The 
veteran indicated that he had been hospitalized several times 
over the years but that the most recent 


hospitalization was in 1996.  He complained of mild auditory 
hallucinations, which are much decreased from the early 
1980s, complained of nightmares, and had poor impulse 
control.  The veteran did report some feelings of paranoia 
and anxiety, but denied homicidal or suicidal ideation.  The 
veteran did not report any thought insertion, thought 
broadcasting, or thought control, although he did suggest 
that his brain was rotting away.  The examiner noted that the 
veteran had a disheveled appearance with uncombed hair and 
untrimmed beard.  The veteran was cooperative and had an okay 
mood during the exam but with a mild to moderately 
constricted affect.  The veteran was alert and oriented in 
all spheres.  There was no indication of homicidal or 
suicidal ideation and the veteran's thought process was 
coherent.  There was evidence of delusional thinking and mild 
auditory hallucinations.  The veteran was diagnosed with 
paranoid schizophrenia and the examiner provided a GAF score 
of 55, which is indicative of moderate symptoms (e.g. flat 
affect or circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).

Based on the above evidence, the Board finds that a rating of 
70 percent for the veteran's schizophrenia is warranted, but 
no higher.  The evidence does not show that the veteran's 
schizophrenia symptoms more closely approximate the criteria 
for the next higher rating, of 100 percent.  A GAF score 
provided by the VA examiner is 55, which is indicative of 
moderate symptoms and might suggest a 50 percent rating is 
warranted.  However, the veteran suffers from many symptoms 
suggesting a 70 percent rating is correct including impaired 
impulse control, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances (including 
work), and an inability to establish and maintain effective 
relationships.  Dr. Lopez indicated that the veteran suffered 
from moderately severe to severe difficulty in a work 
environment, and that he suffered from a moderately severe 
restriction in his daily activities and his ability to 
maintain personal hygiene.  The Board finds that the 
veteran's symptoms most closely approximate the 70 percent 
disability rating.  38 C.F.R. § 4.130, DC 9203 (2003).  The 
Board notes that the veteran suffers from some of the 
symptoms listed under the criteria for a 100 percent rating 
including some delusions and auditory hallucinations, 
however, the 


overall disability picture more closely approximates the 
criteria for a 70 percent rating.  The veteran does not show 
evidence of gross impairment of thought processes or 
communication, or grossly inappropriate behavior, there is no 
evidence of homicidal or suicidal ideation, and no evidence 
of disorientation or memory loss.  In addition, the GAF score 
of 55 on VA examination does not suggest that the veteran is 
so severely disabled as to warrant a 100 percent rating in 
that this contemplates moderate occupational difficulties 
whereas a 100 percent rating contemplates total occupational 
impairment.  

When the Board granted service connection for schizophrenia 
in September 2002, it did so on the grounds that a pre-
service disability had been aggravated by service.  When a 
pre-service disability is aggravated by service, the actual 
disability rating should reflect only the degree of 
disability over and above the degree of disability existing 
at the time of entry into service.  It is necessary to deduct 
from the present evaluation the degree, if ascertainable, of 
disability existing at the time of entrance into active 
service, in terms of the rating schedule.  38 C.F.R. § 3.322 
(2003).

The veteran's service entrance examination shows no 
psychiatric disability and it is marked normal.  The veteran 
was hospitalized for schizophrenia in the 1970s prior to 
entrance into service and was treated with medication.  A 
report from Dr. Joseph Houston, dated in June 1978, reveals 
that the veteran was being medicated for schizophrenia and 
that he was not psychotic at that time but that he could 
easily become psychotic if placed under any particular 
stress.  At the time of that examination, the veteran's 
schizophrenia was controlled with medication and there were 
few, if any, symptoms.  The veteran's current physician, Dr. 
Lopez, stated that the records indicated the veteran's 
schizophrenia was well-controlled at the time of his entrance 
into service.  

The Rating Schedule provides for a 10 percent disability 
rating if there is "occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication."  38 C.F.R. § 4.130, DC 9403 (2003).  Here, the 
evidence is that the veteran's 


schizophrenia was controlled by medication prior to entrance 
into service.  Therefore, the veteran's schizophrenia is 
found to have been 10 percent disabling at service entrance.  
Subtracting that 10 percent from the current 70 percent 
disability rating yields a current disability rating of 60 
percent for the veteran's service-connected schizophrenia.  
38 C.F.R. §§ 3.322, 4.130, DC 9403 (2003).


II.  Effective Date.

With regard to claims for compensation VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore, unless specifically 
provided otherwise. 38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(1) provides otherwise by stating that the 
effective date of an award of disability compensation will be 
the day following the date of discharge or release if 
application therefore is received within one year from such 
date of discharge or release.  The regulations provide the 
same, that the effective date of a claim for disability 
compensation shall be the day following release from active 
service if the claim is received within one year after 
separation from service; otherwise date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2003).  With respect to new and material 
evidence, other than service department records, submitted to 
reopen finally denied claims, the regulations provide that 
the effective date will be the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(r).  In this case, the new and material evidence 
consisted of non-service department records; accordingly, the 
earliest possible effective date of the award would be the 
date of receipt of claim.

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2003); Servello v. 


Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant or his duly authorized 
representative may be considered an informal claim.  Such 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. §§ 3.155.

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2003).  There is no 
such indication of an informal claim of this type in this 
case.  The record reflects that on February 7, 1997, the 
veteran filed a claim seeking to reopen his claim of 
entitlement to service connection for schizophrenia.  The 
regulations specifically provide that the effective date of a 
claim for compensation will be the date of receipt of claim, 
which in this case is February 7, 1997.  38 C.F.R. 
§ 3.400(q)(r) (2003).  Therefore, based on the law and 
regulations, the earliest effective date that can be assigned 
is the date of claim, February 7, 1997.  

The Board notes the veteran's disagreement with this date.  
Although sympathetic to this claim, the Board cannot grant an 
effective date earlier than the date the claim to reopen was 
received.  There is nothing in the record to suggest that VA 
actually received a claim earlier than February 7, 1997.  The 
law and the regulations are controlling in this case.  
Sabonis, 6 Vet. App. 426.  Therefore, the Board finds that 
the criteria for assignment of an effective date earlier than 
February 7, 1997 for the grant of service connection for 
schizophrenia are not met.  The Board notes that the February 
7, 1997 date represents a claim to reopen a previously 
finally decided claim.  The veteran has not asserted clear 
and unmistakable error in any previous Board decision.  If an 
earlier Board decision is found to be erroneous pursuant to a 
claim for CUE, then the date of the veteran's grant of 
entitlement to service connection may be affected.


ORDER

Entitlement to an increased original evaluation for 
schizophrenia to 60 percent is granted, subject to 
regulations governing awards of monetary benefits.

Entitlement to an effective date earlier than February 7, 
1997, for the grant of entitlement to service connection for 
schizophrenia, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



